Consent of Independent Registered Public Accounting Firm The Board of Directors and Shareholder Nationwide Life and Annuity Insurance Company: We consent to the use of our reports with respect to Nationwide VL Separate Account - G dated March 9, 2011 and Nationwide Life and Annuity Insurance Company and subsidiary dated April 4, 2011, included herein, and to the reference to our firm under the heading “Independent Registered Public Accounting Firm” in the Statement of Additional Information (FileNo.333-149213) on Form N-6.Our report for Nationwide Life and Annuity Insurance Company and subsidiary refers to the Company’s change in its method of evaluating other-than-temporary impairments of debt securities due to the adoption of new accounting requirements issued by the FASB, as of January 1, 2009. /s/ KPMG LLP Columbus, Ohio April 25, 2011
